Citation Nr: 1315371	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2011, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of a TDIU so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

Pursuant to the November 2012 Board Remand, the Veteran underwent a general VA examination in January 2013.  The Board finds the medical opinion inadequate.  At that time, the examiner accurately identified the Veteran's service-connected disabilities: right shoulder gunshot wound (GSW), right shoulder degenerative joint disease (DJD), cervical spine disability, left knee disability, tinnitus, and hearing loss.  After a comprehensive examination and review of the claims file, the examiner opined that the Veteran's service-connected conditions prevent him from securing or following a substantially gainful occupation and that the conditions are likely to be permanently disabling.  In his rationale, the VA examiner explained that the Veteran had functional impairment for physical employment attributable to the service-connected right shoulder GSW, right shoulder DJD, cervical spine disability, and left knee disability.  However, he also concluded that the Veteran has no functional impairment for sedentary employment attributable to the service-connected conditions, contradicting his medical opinion that the service-connected conditions prevent the Veteran from securing or following a substantially gainful occupation.  Here, the examiner's conclusion appears to suggest that the Veteran would be capable of sedentary employment.  Indeed, in his March 2013 addendum medical opinion, the examiner explained that the Veteran is able to be seated for a prolonged time without any difficulties.  The Veteran was able to sit down for the 90-minute examination without interruption and without complaints from his service-connected conditions.  Upon remand, this inconsistency must be clarified.

In addition, the Veteran underwent a VA audiology examination in January 2013, just three days after the general examination.  There, after conducting a complete audiology examination, the VA audiologist opined that the Veteran's hearing loss impacted the ability to work.  She explained that the Veteran has difficulty hearing and understanding others.  The Veteran's hearing loss likely results in decreased speech understanding during daily activities.  The VA audiologist therefore concluded that the Veteran would be disqualified from any occupation that required normal hearing sensitivity as a condition of employment.  The January 2013 VA examiner did not address this opinion in his March 2013 addendum opinion.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the November 2012 Board Remand and an adequate medical opinion must be obtained to assist in determining whether the Veteran's service-connected disabilities, either individually or as a whole, render him unable to secure or maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request that the medical professional who conducted the January 2013 VA examination review the claims file and provide an addendum medical opinion.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

If the January 2013 examiner is not available, obtain the requested opinion from another medical professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to the service-connected disabilities' impact on employability, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment?

In rendering this opinion, the examiner should specifically address and comment on the January 2013 VA audiologist's opinion regarding the Veteran's service-connected hearing loss and its impact on his employability.

The opinion should also consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disorders.  The service-connected disabilities are right shoulder GSW, right shoulder DJD, a cervical spine disability, a left knee disability, tinnitus, and hearing loss.

The term "at least as likely as not" does not mean merely within the realm of possibility, but that the evidence for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2. Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, ensure that the detailed question asked by the Board has been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the addendum medical opinion.  If the requested addendum does not include adequate responses to the specific opinion requested, it must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall, 11 Vet. App. at 268.

3. When the development requested has been completed and compliance with the requested actions has been ensured, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



